DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greaves et al. (US 4,626,992).
Greaves teaches a method for monitoring water quality in a plurality of fish tanks, wherein the method comprises: 
providing a central monitoring station (computer 18 controls all of the device including sensor, video monitors, effectors, autofeeders, etc.) having a first sensor system (any of the sensors 17) and a second sensor system (any of the sensors 17) receiving by the first sensor system (a first sensor 17 which resides in the tank 41a), receiving a first sample (water sample 15a within tanks 41a) of water from a first of the plurality of fish tanks and measuring a first parameter of the first sample by the first sensor system, wherein the first parameter represents a physical or chemical condition 
by a second sensor system (sensor 17 which reside in tank 41b), receiving a second sample of water (water 15b) from a second of the plurality of fish tanks (fish tanks 41b) and measuring a second parameter by the second sensor system while simultaneously measuring the first parameter of the first sample by the first sensor system, wherein the second parameter represents a physical or chemical condition of the second sample of water (col. 3, lines 30-34, states, sensors 17 measure selected characteristics of the water 14 such as its temperature, dissolved oxygen, conductivity, ammonia content, hardness, turbidity, and alkalinity; the computer sends to each sensor to monitor specific characteristics of the water and time intervals by the computer or continuously which would include simultaneous monitoring of each water sample in each tank at the same time), the second parameter being different from the first parameter (measuring any one of dissolved oxygen, conductivity, ammonia content, hardness, turbidity, and alkalinity within the first tank 41b that is different than what the first sensor is measuring in tank 41a; the broadest reasonable interpretation of a sensor system is a sensor that is connected electrically to a computer that controls the sensor or receives data from the sensor for further processing.  Applicant has not defined what a sensor system comprises in the instant specification);
.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Greaves et al. (US 4,626,992) in view of Sudkamp (US 2011/0290007).
Regarding claim 2, Greaves teaches the first parameter (any one of dissolved oxygen, conductivity, ammonia content, hardness, turbidity, and alkalinity) is monitored over a period of time (Greaves states the sensor can monitor intermittent or continuously).  
Greaves teaches collecting a water sample (third sampling) for further analysis (e.g., chemical testing) by a sample taking mechanism 27 which is under control of the computer 18).
Greaves does not specifically teach after measuring the second parameter by the second sensor system, receiving a third sample water from a third of the plurality of fish tanks by the second sensor system and measuring the second parameter of the third sample with the second sensor system while still in the process of measuring the first parameter of the first sample with the first sensor system.  
Sudkamp teaches a fish basin arrangement having a central measuring device that comprises a plurality of fish tanks and water measuring apparatus.  The water measuring apparatus includes a measuring member for detecting a water parameter, and a switchable sample water diverting member having a plurality of inlets and at least 
Regarding claim 3, Greaves does not teach wherein the plurality of fish tanks is divided into a first subgroup and a second subgroup; wherein the method comprises receiving the first sample of water by the first sensor system through a first sample conduit that through a first set of pipe connections is connected only to the first of the subgroups, and receiving the second sample of water by the second sensor system through a second sample conduit through a second set of pipe connection that is connected only to the second of the subgroups; wherein each one of the pipe connections is connected to only one fish tank; wherein the method comprises after measuring the second parameter of the second sample, emptying the second sample conduit, and receiving a third sample by the second sensor system from a third of the plurality of tanks 16/090,865Page 2 of 9through the second sample conduit; wherein the first fish tank belongs to the first subgroup and the second and third fish tanks to the second subgroup.  
Sudkamp teaches receiving a first sample of water by a first sensor system through a first sample conduit that through a first set of pipe connections is connected only to the first of the subgroup divided fish tanks (para 19), and receiving the second sample of water by the second sensor system through a second sample conduit through a second set of pipe connection that is connected only to the second of the subgroups; wherein each one of the pipe connections is connected to only one fish tank (para 19); 
Regarding claim 4, Greaves does not teach wherein the method comprises emptying the second sample conduit by release of pressurized air into the second sample conduit.  
Sudkamp teaches sample water flows from the fish tank as far as the measuring unit due to the influence of gravity, which specifically prevent certain parameters, such as the gas pressure in the liquid, from being falsified.  For further conveying of the sample water, be it to return the sample water to one of the fish tanks or for disposing of the sample water, a positive displacement pump is provided downstream from the measuring device, the pump being able to convey the water flowing to it under the influence of gravity against downstream flow resistances or gradient resistances, but without exerting any pressure on the sample water inflow path, which in turn is advantageous for unfalsified measurement (para 28).   It would have been obvious to one having an ordinary skill in the art to modify Greaves to control/regulate the pressure within channels and tanks so as to reduce errors in resulted pressure testing.    
Regarding claim 5, Greaves does not teach sample point pumps.

Regarding claim 6, Greaves does not collect a fluid from a first sample conduit or the amount of water of the first and second sample are at least an order of magnitude smaller than the first volume and the second volume.  
Sudkamp teaches collecting samples from respective fish tanks via first sample conduit and a second sample conduit in order to reduce the number of measurement sensors within the device.  It would have been obvious to one have an ordinary skill in the art to modify Greaves to use conduits and pumps to move fluid to the measurement sensors in order to reduce the number of sensor within each fish tank for measuring purposes.
Regarding the amount of water of the first and second samples are at least an order of magnitude smaller than the first volume and the second volume, it would have been obvious to one having an ordinary skill in the art to modify Greaves in view of Sudkamp to use any different volume amounts as would have be recognized through routine experimentation. In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
 Regarding claim 8, Greaves does not teach wherein the method comprises emptying the second sample collection chamber by releasing of pressurized air into the second sample conduit and causing air-pressurized flow of water from the second sample conduit into the second sample collection chamber, and emptying the second sample collection chamber through a dump valve.  
Sudkamp teaches various channels and multiport valves for moving a fluid throughout the device in order to transfer the fluid to a measuring device.  A switchable multiport valve selectively connects one or a plurality of conduit to a central conduit, thus shutting off or blocking all other conduit (para 17).  It would have been obvious to .  

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Greaves et al. (US 4,626,992) in view of Sudkamp (US 2011/0290007) in view of Stiles, Jr. et al. (US 2014/0261213).
Regarding claim 9, the modified Greaves does not teach a method comprises flushing the second sample conduit with a base solution, for example sodium hydroxide solution followed by an acid solution, for example citric acid solution, followed by fresh water and then releasing pressurized air into the second sample conduit for pressing the fresh water out of the second sample conduit.  
Stiles provides a carbon dioxide control system for aquaculture that monitors various parameters within a culture tank. Stiles provides a hydrodynamic grit cleaning of the electrode surfaces of the sensors which maintains sensitivity to extend the intervals between calibrations.  The water quality probes 128a may include an internally buffered membrane type sensor to eliminate the need for separate reagents for free and substantially total chlorine measurements.  It would have been obvious to one having an ordinary skill in the art to modify Greaves to include a cleaning regime that would remove any contaminants from the sensor surface and conduits within the testing system as taught by Stiles.  This is well known in the art for extending life between calibration of the sensors within testing systems.

wherein the first sensor system comprises a CO2 sensor for measuring carbon dioxide and a breather valve between the CO2 sensor and atmosphere, and wherein the method comprises opening the breather valve between subsequent measurements for providing a connection from the CO2 sensor to ambient atmosphere, allowing humidity to leave the CO2 sensor prior to a subsequent measurement of carbon dioxide.
Stiles teaches an aquaculture system 100 also includes the plurality of sensors 128.  The plurality of sensors 128 are used to detect levels of at least one of oxygen, nitrite, ammonia, carbon dioxide, other analytes, and the like, and combinations thereof, within the water of, or related to, the culture tank 112.  The plurality of sensors 128 may be positioned throughout the system and are in communication with the controllers 116 and/or 316 for monitoring one or more parameters of the system.  Parameters of the system may include, but are not limited to, dissolved oxygen, nitrite, ammonia, carbon dioxide, water flow rate, oxygen gas flow rate, oxygen gas pressure, water pressure sensors, suspended solids, undissolved oxygen, nitrate, temperature, pH, salinity, conductivity, oxidation-reduction potential (ORP), turbidity, atmospheric pressure, water level, saturation, alkalinity, and other water quality parameters known in the art.  Some parameters, such as dissolved oxygen, carbon dioxide, ammonia, temperature, may be .

Response to Arguments
Applicant's arguments filed 8/17/21 have been fully considered but they are not persuasive.  Applicant argues, “The cited reference to Greaves does not teach or suggest a method for centralized monitoring of water quality in a plurality of fish tanks as recited in the currently amended claims.”  The examiner respectfully disagrees within interpretation of Greaves being a decentralized monitoring system.  The computer of Greaves controls all operations of the entire systems which includes sensor monitoring, video monitoring, flow of sample to the tanks etc.  The system of Greaves in the broadest reasonable interpretation is a centralized monitoring system.  Greaves further provides sensor systems which are for monitoring various physical and chemical . 
Applicant argues, “Applicant's Specification expressly discusses the advantages of centralized monitoring along with the disadvantages of decentralized systems such as that of Greaves.  For example, decentralized sensors are difficult to calibrate, are more expensive to install and maintain, may be damaged by16/090,865 9 placement in the tank, and are subject to biofouling. Further, some sensors cannot be used or will not provide accurate results within the tank itself. Greaves does not teach a centralized system and would suffer from all of these deficiencies.” The instant claims are not directed to calibration processes, certain concentration ranges, etc, therefore these arguments are moot in view of the above rejection. 
Applicant argues, “Likewise, Greaves also fails to disclose providing a central monitoring station having a first sensor system and a second sensor system as recited in the currently amended claim. Further, the cited camera of Greaves is not analogous to the recited first sensor.”  The interpretation of the rejection has been adusted to rely on each sensor within each tank to monitor the various parameters and report the result to the computer which is centralized to receive the data from the various sensor system.  The sensors 17 in the broadest reasonable interpretation are individual sensor systems in that the perform numerous various monitoring of certain parameters, i.e. dissolved oxygen, conductivity, ammonia content, hardness, turbidity, and alkalinity.
Applicant argues, “Further, it cannot switch from the second sample to a third sample while still in the process of measuring the first sample as recited in claim 2.”  Greaves states the system can continuously monitor the parameters in each tank with the sensors.  Therefore, with the sensor turned or for example while measuring the ammonia content over time while a living organism is present, start changing the water to replenish the tank with fresh water in order to reduce ammonia content to monitor the living organism. This would allow monitoring the living organism’s response to a reducing the ammonia content with in the water which has effects on a living organism such as reduced vigor, appetite suppression.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/           Primary Examiner, Art Unit 1797